      Case 3:20-cv-05358-EMC Document 17 Filed 01/07/21 Page 1 of 8



 1   M. Elizabeth Day (SBN 177125))
     eday@feinday.com
 2
     Marc Belloli (SBN 244290)
 3   mbelloli@feinday.com
     FEINBERG DAY KRAMER ALBERTI
 4   LIM TONKOVICH & BELLOLI LLP
     577 Airport Blvd., Suite 250
 5   Burlingame, CA. 94010
     Tel: 650 825-4300/Fax 650 460-8443
 6

 7   Chad E. Nydegger (admitted pro hac vice)
     cnydegger@wnlaw.com
 8   WORKMAN NYDEGGER
     60 East South Temple Suite 1000
 9   Salt Lake City, UT 84111
10   Telephone: (801) 533-9800
     Facsimile: (801) 328-1707
11
     Attorneys for Defendant Wingfield GmbH
12
                                 UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14
                                    SAN FRANCISCO DIVISION
15
     GREGOIRE ALEXANDRE GENTIL,                       CASE NO. 3:20-5358-EMC
16
                   Plaintiff,                         CMC STATEMENT OF DEFENDANT
17                                                    WINGFIELD GMBH
            v.
18
     WINGFIELD GMBH,
19
                   Defendant.
20

21

22

23

24

25

26

27

28
                                                -1-
                            DEFENDANT’S CASE MANAGEMENT STATEMENT 3:20-CV-5358-EMC
       Case 3:20-cv-05358-EMC Document 17 Filed 01/07/21 Page 2 of 8



 1           Pursuant to the Court’s October 30, 2020 Notice Continuing Initial Case Management

 2   Conference to January 14, 2021 at 9:30 a.m. (Dkt. No. 8) and Civil Local Rule 16-9(a), the

 3   Standing Order for All Judges of the Northern District of California, and Federal Rule of Civil

 4   Procedure 26(f), counsel for Defendant Wingfield GmbH (“Wingfield”) provided a draft Case

 5   Management Statement to Plaintiff Gregoire Alexandre Gentil (“Gentil”) and reached out to meet

 6   and confer with him regarding a discovery plan and schedule. The attempts of Wingfield’s

 7   counsel to meet and confer with pro se plaintiff Gentil are set forth in Declaration of Chad

 8   Nydegger in Support of Case Management Statement filed concurrently herewith. As set forth in

 9   that declaration, Wingfield was not able to confer with Gentil despite multiple attempts to do so,

10   and, consequently, Wingfield alone submits this Case Management Statement.

11           1.      Jurisdictional Service

12           The basis for the Court’s subject matter jurisdiction over plaintiff’s claims is federal

13   question, as the claims arise under the Patent Act, Lanham Act, and the Defend Trade Secrets

14   Act. There are no issues concerning personal jurisdiction. To Defendant’s knowledge, there are

15   no parties left to be served.

16           2.      Facts

17           Gentil markets and sells the In/Out device, which is a “tennis line calling” device that

18   makes real-time line calls during play to inform the players whether a ball landed “in” or “out”

19   of the relevant boundaries of the tennis court. Plaintiff obtained U.S. Patent No. 10,143,907,

20   which describes and claims the technology of the In/Out device. Wingfield also sells a video

21   camera product used to record play on a tennis court. Defendant’s product analyzes the video

22   recorded and stores information about the location of the ball, players, etc. for training purposes,

23   but does not make real-time line calls during play. Gentil brings claims for patent infringement,

24   trade dress infringement, and theft of trade secrets based on Wingfield’s product.

25           3.      Legal Issues at Dispute

26           The legal issues at dispute in this case are (1) whether Wingfield’s accused product

27   infringes claims 1 – 3 of the patent-in-suit under 35 U.S.C. § 271, (2) whether the patent-in-suit is

28   invalid under 35 U.S.C. §§ 101, 102 and/or 103, (3) whether the In/Out product’s use of two
                                                        -1-
                               DEFENDANT’S CASE MANAGEMENT STATEMENT 3:20-CV-5358-EMC
       Case 3:20-cv-05358-EMC Document 17 Filed 01/07/21 Page 3 of 8



 1   cameras and attachment to the net post of a tennis court constitutes a protectible trade dress or are

 2   unprotectible because they are functional (see VIP Prods. LLC v. Jack Daniel’s Properties, Inc.,

 3   953 F.3d 1170, 1173 (2020); Wal-Mart Stores, Inc. v. Samara Bros., Inc., 529 U.S. 205, 210, 120

 4   S.Ct. 1339, 146 L.Ed.2d 182 (2000); Talking Rain Beverage Co., Inc. v. S. Beach Beverage Co.,

 5   349 F.3d 601, 603 (9th Cir. 2003)), (4) whether the technology of the publicly-sold In/Out

 6   product described in the patent-in-suit is a trade secret (see WeRide Corp. v. Kun Huang, 379 F.

 7   Supp.3d 834, 845-46 (N.D. Cal. 2019); 18 U.S.C. § 1839(3); Cal. Civ. Code § 3426.1(d); Attia v.

 8   Google, LLC, Case No. 19-15771, 2020 WL 7380256 (9th Cir., Dec. 16, 2020); Ultimax Cement

 9   Mfg. Co. v. CTS Cement Mfg. Co., 587 F.3d 1339, 1355-56 (Fed. Cir. 2009); Stutz Motor Car of

10   Am., Inc. v. Reebok Int’l, Ltd., 909 F. Supp. 1353, 1359 (C.D. Cal. 1995); Rototron Corp. v. Lake

11   Shore Burial Vault Co., 712 F.2d 1214, 1215 (7th Cir. 1983), aff'd, 113 F.3d 1258 (Fed. Cir.

12   1997)), (5) whether punitive damages under the Patent Act are limited to the damages actually

13   found (35 U.S.C. § 284), and (6) whether punitive damages are allowed under the Lanham Act

14   (15 U.S.C. § 1117(a)).

15          4.      Prior and Pending Motions

16          Wingfield filed a Motion to Dismiss Claims Pursuant to Fed. Civ. P. 12(b)(6) on

17   December 30, 2020 (Dkt. No. 11). A Petition for Reexamination of the patent-in-suit has been

18   filed with the U.S. Patent and Trademark Office. Wingfield anticipates filing a motion to stay this

19   case pending resolution of the reexamination proceedings.

20          5.      Amendment of Pleadings

21          Wingfield is unaware of whether Gentil intends to amend the pleadings.

22          6.      Evidence Preservation

23          Wingfield has reviewed the Guidelines Relating to the Discovery of Electronically Stored

24   Information (“ESI Guidelines”), and has taken reasonable and proportionate steps to preserve

25   evidence relevant to the issues reasonably evident in this action.

26          7.      Disclosures

27          Disclosures under Fed. R. Civ. P. 26 have not yet been exchanged. Wingfield proposes

28   that the parties serve Rule 26(a) initial disclosures on March 1, 2021.
                                                       -2-
                                               CASE MANAGEMENT STATEMENT 3:20-CV-5358-EMC
       Case 3:20-cv-05358-EMC Document 17 Filed 01/07/21 Page 4 of 8



 1          8.      Discovery

 2          No discovery has been taken to date. The scope of anticipated discovery will include

 3   discovery of Gentil’s purported trade dress and trade secrets pertaining to the In/Out product,

 4   validity of the patent-in-suit, and whether Wingfield’s product infringes the patent-in-suit.

 5   Wingfield will seek a protective order precluding pro se Plaintiff Gentil from having access to

 6   Wingfield’s source code as the source code is a trade secret and Gentil is a competitor.

 7          A.      Discovery Taken to Date

 8          No discovery has yet been taken or served.

 9          B.      Scope of Anticipated Discovery and Subjects on Which Discovery May Be

10   Needed.

11          The parties anticipate that the scope of discovery will encompass the factual and legal issues

12   identified in Sections 2 and 3 above and the requested relief discussed herein, including related and

13   subsidiary factual and legal issues and matters. The parties’ claims and defenses are anticipated to

14   require both party and potentially third-party discovery on at least the following subjects:

15   infringement and non-infringement, validity and invalidity, and damages.

16          C.      Report on Stipulated E-Discovery Order

17          Wingfield has reviewed the ESI Guidelines. Wingfield hopes to be able to meet and confer

18   with Gentil to discuss any proposed modifications to the Model Stipulation & Order re: Discovery

19   of Electronically Stored Information for Patent Litigation available on the Court’s website at

20   https://www.cand.uscourts.gov/eDiscoveryGuidelines.

21          D.      Any Issues About Claims of Privilege or of Protection as Trial-Preparation

22   Materials

23          Wingfield agrees to negotiate in a Protective Order language as to whether the parties are

24   required to list on their privilege logs certain communications. Wingfield holds that issues

25   regarding the inadvertent production of privilege or work product material shall be addressed as

26   provided in the Federal Rules of Civil Procedure, the Federal Rules of Evidence, and in the

27   Protective Order to be entered in this case.

28
                                                       -3-
                                               CASE MANAGEMENT STATEMENT 3:20-CV-5358-EMC
       Case 3:20-cv-05358-EMC Document 17 Filed 01/07/21 Page 5 of 8



 1          E.      Protective Order

 2          Wingfield anticipates entering into a Protective Order applicable to this case. In the

 3   meantime, the Court’s form of protective order governs this action pursuant to Patent Local Rule

 4   2-2, available at http://www.cand.uscourts.gov/model-protective-orders

 5          F.      Proposed Discovery Plan and Proposed Changes to the Limitations on

 6   Discovery

 7          Wingfield requests that the presumptive limits on discovery provided by the Federal Rules

 8   of Civil Procedure and this Court’s Local Rules and Standing Orders shall apply, except as

 9   provided below.

10          G.      Changes to the Timing, Form or Requirement for Initial Disclosures

11          Wingfield proposes serving initial disclosures pursuant to Rule 26(a)(1)(A) by March 1,

12   2021 to allow the Court time to rule on the pending Motion to Dismiss Claims to narrow the

13   scope of the initial disclosures. Wingfield does not propose any change to the form or

14   requirement for the initial disclosures.

15          9.      Related Cases

16          There is a related petition for reexamination of the patent-in-suit pending before the U.S.

17   Patent and Trademark Office.

18          10.     Relief

19          Gentil seeks (1) lost profits and reasonable damages, costs, “legal compensations,” and

20   punitive damages of $5,000,000 for willful patent infringement, (2) $5,000,000 punitive damages

21   for willful trade dress infringement, and (3) $5,000,000 for theft of trade secret. Wingfield seeks

22   to recover its costs and attorneys’ fees incurred in defending against the claims.

23          11.     Settlement and ADR

24          Wingfield believes that the prospects for settlement of this case will be high once Gentil

25   has a proper understanding of the legal limits for recovery under the Patent Act, Lanham Act, and

26   Defend Trade Secrets Act. Wingfield proposes that the parties engage in a settlement conference

27   with a magistrate judge. A decision on Wingfield’s pending Motion to Dismiss Claims will

28   facilitate resolution of this matter through ADR.
                                                         -4-
                                                CASE MANAGEMENT STATEMENT 3:20-CV-5358-EMC
       Case 3:20-cv-05358-EMC Document 17 Filed 01/07/21 Page 6 of 8



 1          12.     Consent to Magistrate Judge

 2          No.

 3          13.     Other References

 4          This case is not suitable for reference to binding arbitration, a special master, or the

 5   Judicial Panel on Multidistrict Litigation.

 6          14.     Narrowing of Issues

 7          Wingfield is unaware of any issues or claims that can be narrowed through agreement.

 8          15.     Expedited Trial Procedure:

 9          This is not the type of case that can be handled under the Expedited Trial Procedure of

10   General Order No. 64 Attachment A.

11          16.     Scheduling

12          See Section 20 below.

13          17.     Trial

14          This case will be tried to a jury and is expected to last 3 days.

15          18.     Disclosure of Non-party Interested Entities or Persons:

16          Defendant does not have any parent corporation and does not have any owner of 10% or

17   more of Wingfield GmbH that is publicly traded. No other parties or entities have a direct

18   financial interest in the outcome of this case or any other kind of interest that could be

19   substantially affected by the outcome of the proceedings.

20          19.     Professional Conduct

21          Counsel for Defendant has reviewed the Guidelines for Professional Conduct for the

22   Northern District of California.

23          20.     Such other matters as may facilitate the just, speedy and inexpensive

24   disposition of this matter.

25
      Description                                  Deadline under           Deadline Proposed
26
                                                   Local Patent Rules
27    Initial Disclosures                                                   March 1, 2021
28
                                                       -5-
                                               CASE MANAGEMENT STATEMENT 3:20-CV-5358-EMC
      Case 3:20-cv-05358-EMC Document 17 Filed 01/07/21 Page 7 of 8


     Description                                Deadline under       Deadline Proposed
 1
                                                Local Patent Rules
 2   Plaintiff serves Infringement              January 28, 2021
     Contentions and Document Production
 3   (LPR 3-1, 3-2)
 4   Defendant serves Invalidity                March 15, 2021
     Contentions and Document
 5   Production (LPR 3-3, 3-4)
 6   Last day to amend pleadings and add                             March 22, 2021
     parties
 7   Exchange of proposed terms for claim       March 29, 2021
     Construction (LPR 4-1)
 8
     Exchange of proposed claim                 April 19, 2021
 9   constructions and extrinsic evidence,
     including any expert reports for claim
10   construction (LPR 4-2)
11   Defendant serves Damages                   May 4, 2021
     Contentions (LPR 3-8)
12
     Joint Claim Construction and Prehearing May 14, 2021
13   Statement and exchange of any expert
     rebuttal reports for claim construction
14   (LPR 4-3)
15   Defendants serve Responsive                June 3, 2021
     Damages Contentions (LPR 3-9)
16   Completion of claim construction          June 14 2021
17   discovery (including depositions of any
     experts for claim construction) (LPR 4-4)
18   Express Mobile files Opening Claim         June 28 2021
     Construction Brief (LPR 4-5(a))
19
     Defendants serve Responsive Claim          July 12, 2021
20   Construction Brief (LPR 4-5(b))
21   Express Mobile files Reply Claim           July 19, 2021
     Construction Brief (LPR 4-5(c))
22   Claim Construction hearing                 Court’s              Court’s convenience
23                                              convenience

24   Case Management Conference to Set                               Court’s convenience
     Further Deadlines (e.g., close of fact                          after the Court’s Order
25   discovery, email discovery, expert                              on claim construction
     discovery, summary judgment, pretrial
26   conference, trial)
27

28
                                                   -6-
                                              CASE MANAGEMENT STATEMENT 3:20-CV-5358-EMC
      Case 3:20-cv-05358-EMC Document 17 Filed 01/07/21 Page 8 of 8



 1

 2
     Dated: January 7, 2020            Respectfully Submitted,
 3
                                       /s/ Chad Nydegger
 4                                     Chad Nydegger
 5                                     Attorneys for Defendant Wingfield GmbH
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                         -7-
                                   CASE MANAGEMENT STATEMENT 3:20-CV-5358-EMC
